PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/294,022
Filing Date: 6 Mar 2019
Appellant(s): Gross et al.



__________________
Jeffrey A.Schmidt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 22, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being obvious over Pesansky et al. (2015/0368153) in view of Matsuda et al. (2014/0248495) and Gy et al. (2013/0183512).  
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Pesansky et al. (2015/0368453) in view of Matsuda et al. (2014/0248495) and Gy et al. (2013/0183512) as applied to claim 2 above, and further in view of Barefoot et al. (2014/0329660).   
(2) Response to Argument
A. In the final Office action of March 25, 2020, the Examiner rejected claims 1-6, and 9-13, under § 103 as obvious over US2015/0368153 to Pesansky et al. (Pesansky) in view of US2014/0248495 to Matsuda et al. (Matsuda) and US2013/0183512) to Gy et al. (Gy).
First, Applicant argues Pesansky teaches a deep compressive stress layer extending to a depth of at least 45 microns, whereas Matsuda teaches a compressive layer that is at most 23 microns.  Applicant summarizes that one looking to modify Pesansky would not look to the teaching of Matsuda who limits the compressive stress layer to 23 microns or less. Since Pesansky was modified with Matsuda’s suggested 
Both Pesansky and Matsuda teach using a first bath and a second bath for the strengthening the glass article ([00143]-[00147], [0056]-[0057], respectively). Both Pesansky and Matsuda also teach the desired depth of compression is dependent on the immersion time the glass spends the salt bath ([0084], [0059], respectively), as well as the temperature of the bath, number of baths, and composition of the baths ([0080], [0059], respectively). Thus, employing a bath compositions having similar molar ratio of Na:K in the first and second baths as taught by Matsuda in the process of Pesansky could provide for any desired depth of compression, i.e. ≥45 microns or ≤ 23 microns, by adjusting the immersion time and/or temperature of the bath.  So even though Pesansky desires a greater depth of compression, the molar ratio of Na:K in Matsuda’s bath could provide for such a result (depth of compression ≥45 microns) by adjusting the immersion time; thus making the molar ratio teachings of Matsuda appropriate for Pesansky.
Second, Applicant argues the Examiner has selectively picked and choose elements from Matsuda using the claims as a guide. Applicant notes the Examiner has picked the low end of Matsuda’s range for P and a high end of the Matsuda’s range for Q.  First, it must be noted that applicant’s arguments refer to a P to Q ratio, in which P is 
P =
A

Q =
A

A+B


A+B


Matsuda also teaches A is the molar content of Na and B is the molar content of K ([0063]).  Meanwhile, claim 1 recites a molar ratio of Na:K. By substituting the A and B in Matsuda’s ratio, a clear difference can be seen below.
Matsuda

 
Claim 1
 
P =
Na

Q =
Na


Na


Na + K


Na + K


K



Applying example 21 of Matsuda, wherein P is 23 mol% and Q is 2 mol %, a calculated difference can be seen below:



Applicant's correlation





P
 = 
23
 = 
11.5





Q

2














According to claim 1










first bath

second bath
Na
 = 
23
 = 0.2987

Na
 = 
2
 =
0.0204
K

77


K

98












molar ratio of first bath
 = 
0.2987
 = 
14.64


molar ratio of second bath

0.0204






Applicant’s correlations in a value of 11.5, meanwhile applying the ratio according to claim 1 results in a value of 14.64.                                          


Applicant further argues Matsuda teaches selecting a smaller Q (sodium ion content in second bath), such as 0, as exemplified in numerous examples. Although Matsuda does exemplify a Q value of 0, Matsuda also makes clear that the ratio of sodium ions in the second bath can be in the range of 0-10 mol%, preferably 0-2 mol%. The examples using a Q value of 0 do not discredit or discourage a second salt bath comprising sodium ions with values in the range of greater than 0 mol% and less than 10 mol%. This is also supported by Pesansky, who recognizes the second bath can comprise of only potassium ions, but also teaches a small amount of sodium ions in the second bath is preferred, i.e. up to 2 wt% ([0109]).  Using a Q value in the preferred range of 0-2 mol%, such as 2 mol%, the value of P (sodium ion content in first bath) can 
Third, Applicant argues Matsuda teaches in an opposite direction from Gy and Pesansky.  Applicant notes Matsuda teaches high compressive stress, while Gy and Pesansky teaches low compressive stress. Matsuda teaches compressive stress of 600-900MPa, as noted by the applicant. Such a compressive stress value is a result of a two-step ion exchange process, using a first bath and a second bath ([0060]).  While Pesansky does teach compressive stress of 150MPa, 210MPa, or 300MPa, as noted by the applicant, and such values are obtained after a first ion exchange step in a first bath ([0106]). However, like Matsuda, Pesansky also teaches a two-step ion exchange process using a first bath and a second bath, wherein compressive stress of 700-1000 MPa can be expected after the second bath ([0110]).  The compressive stress of 700-1000MPa of Pesansky significantly coincides with the compressive stress of 600-900MPa of Matsuda, and both achieve similar results after treatment in a first and second baths. Thus, Matsuda does not teach in a direction opposite to that of Pesansky.
As mentioned, Pesansky teaches compressive stress of 150MPa, 210MPa, or 300MPa are obtained after a single bath treatment ([0106]). While Gy discloses similarly small values, such as 200MPa and 300MPa ([0016]), Gy also teaches such values are achieve after a single bath treatment as well ([0034]). Thus, the compressive stress of 
Furthermore, Gy was used to teach a tensile stress profile in the center of the glass, wherein the tensile stress profile has a parabolic shape (black squares in figure 2). Gy teaches such a profile is desirable for achieving higher maximum tensile stresses without increasing the tendency of the glass to fragment in the event of breakage ([0014]), wherein such a tensile stress profile can be achieve with a single bath treatment comprising sodium and potassium ions ([0034], [0036]).  Like Pesansky, Gy teaches the desired stress profile can be achieved by adjusting the treatment temperature and time of the glass in the salt bath ([0037]).  Thus, there is a reasonable expectation of success of achieving a similar tensile stress profile in the process of Pesansky by adjusting the first bath treatment. Additionally, the additional second bath treatment of Pesansky would not interfere with tensile stress profile, as Pesansky teaches the second bath is performed to provide a spike increase to the compressive stress around the surface of the glass ([0087]), wherein the depth of this surface spike is relatively shallow ([0062]).
Fourth, Applicant argues the Examiner uses impermissible rationale for making the combination in the “response to arguments” section of the final office action.  The rationale was provided for in the claim rejections under the prior art and not in the response to arguments, whereas the response to arguments provided clarifying remarks for the rationale for the rejection.  Applicant does not appear to offer additional 
B. In the final Office action of March 25, 2020, the Examiner rejected claim 8 under § 103 as being unpatentable over Pesansky, Matsuda, and Gy as applied to claim 2, and further in view of US2014/0329660 to Barefoot et al. (Barefoot).
Applicant does not offer any further arguments in this section. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        









Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.